         Case 5:19-cv-00210-JGB-SP Document 4 Filed 01/31/19 Page 1 of 2 Page ID #:16

AO 440 (Rev. 12/09) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                                    for the
                                                               Central District of
                                                           __________           of California
                                                                                   __________

                         JOSE MADRIZ
                                                                                      )
                                                                                      )
                               Plaintiff
                                                                                      )
                                  v.                                                  )         Civil Action No.
                          Pramote Sookprasert;                                        )
                         Panawadee Sookprasert;
                  Vichai Jarusrojvuthikul; and Does 1-10                              )
                             Defendant
                                                                                      )


                                                           SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)          Pramote Sookprasert
                                            15334 Colleen Ct, Riverside, CA 92508

                                            Panawadee Sookprasert
                                            15334 Colleen Ct, Riverside, CA 92508

                                            Vichai Jarusrojvuthikul
                                            c/o RICE & SPICE THAI CUISINE
                                            22720 Alessandro Blvd, Moreno Valley, CA 92553 OR
                                            13592 Duncan Dr Moreno Valley, CA 92555




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Chris Carson, Esq., SBN 280048
                                            Center for Disability Access
                                            PO Box 262490, San Diego, CA 92196-2490
                                            9845 Erma Road, Suite 300, San Diego, CA 92131-1084
                                            Phone: (858) 375-7385


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                   CLERK OF COURT


Date:
                                                                                                             Signature of Clerk or Deputy Clerk
          Case 5:19-cv-00210-JGB-SP Document 4 Filed 01/31/19 Page 2 of 2 Page ID #:17
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
